DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 2/10/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein and denoted with strikethrough has not been considered.  A document was received that appears to be intended as a copy of AU 510606, but that document only comprises some bibliographic data and numerous blank pages.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fluid-by-pass (of claims 9 and 18), the autonomous mechanical energy source (of claim 10), the locking mechanism (of claim 11), and the latch system (of claim 12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 8, 10 and 18 both lack antecedent basis for “the hollow drive system” which is previously recited as merely “a drive system” and are therefore indefinite.  The remaining claims are indefinite as being dependent from an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kerr-Brown et al. (US 2015/0369038).  Kerr-Brown et al. disclose a method for releasing a drill string in a wellbore, the method comprising: applying an over-pull force to a stuck drill string to keep the string in tension (paragraph 61, “application of axial force” arrow 40 in fig 1); sensing the stuck drill string along its axis with a sensor system embedded into a downhole autonomous release tool (paragraph 61); receiving and processing data from the sensor system (paragraph 61); identifying a stuck location of the drill string and correlating the stuck location to a depth of the identified location (paragraph 61); and sending a signal to a drive system of the downhole autonomous release tool to engage and sever the drill string above the stuck point (paragraph 64 describes torque inherently from a drive system which must be applied to release).


  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerr-Brown et al. (US 2015/0369038) in view of Edwards (US 2,462,477).
In regard to claim 1, Brown-Kerr et al. disclose a downhole release tool configured to release a string in a wellbore, the downhole release tool comprising: a cylindrical body (38 with portion 53 of release joint 144, as in fig 2-3,7) with an uphole end defining a first set of internal threads (as shown in fig 2) and a downhole end defining a second set of threads (as connected with 53 in fig 7, second set of threads at 57); a sensor module (34) disposed on an outer surface of the cylindrical body, the sensor operable to measure strain in the cylindrical body, a magnetic field, or both (paragraph 60); a release joint (55) with an uphole end defining a first set of threads (59) and a frustoconical downhole end defining a second set of external threads (45), the release joint attached to the cylindrical body by engagement between the first set of threads of the release joint and the second set of threads of the cylindrical body (as in fig 7, where 444 is in position of 144 in fig 3); safety pins (63) rotationally fixing the release joint in position relative to the cylindrical body; and a drive system (paragraph 64, that which provides torque) operable to rotate the release joint relative to the cylindrical body.   Kerr-Brown et al. do not disclose that the second set of threads on the cylindrical body are internal or that the first set of threads on the release joint are external, but instead discloses the opposite arrangement of threads.  
Edwards teaches a downhole release tool configured to release a string in a wellbore wherein a cylindrical body has a second set of internal threads (at 35, fig 1) and a release joint (38) with a first set of external threads (at 35) which engage the second set of internal threads from the cylindrical body (as in fig 1,2,6 etc).  It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide the threads Kerr-Brown et al. in a reverse orientation, as taught by Edwards, since the simple substitution of one known element (threads with a particular orientation) for another to obtain predictable results is considered obvious to one of ordinary skill. 
In regard to claim 7, Kerr-Brown et al. disclose wherein the cylindrical body has an internal diameter equal to an internal diameter of a pipe in the string (as in fig 3, where all internal diameters as shown equal).
	In regard to claim 11, Kerr-Brown et al. disclose a locking mechanism (76a).
	In regard to claim 12, Kerr-Brown et al. disclose wherein the locking mechanism comprises a latch system (76a can be considered a latch system).

Claim(s) 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerr-Brown et al. in view of Edwards as applied to claim 1 above, and further in view of Ramjit et al. (US 2019/0040738).  Kerr-Brown et al. and Edwards disclose all the limitations of these claims, as applied above, except for RFID readers or tags.
 In regard to claim 2, Ramjit et al. disclose a system wherein a sensor module comprises one or more RFID readers (as receiving command from 106 to activate 116, as in paragraph 34).  It would have been obvious to include an RFID reader, as taught by Ramjit et al. with the tool of Kerr-Brown et al. as modified by Edwards in order to facilitate data retrieval while downhole (as in abstract, Ramjit et al.).
In regard to claim 6, Kerr-Brown disclose that the sensor module is positioned in a recess on an outer surface of the body (34 as in fig 2).

Claim(s) 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerr-Brown et al. in view of Ramjit et al.
In regard to claim 13, Kerr-Brown et al. disclose a system for releasing a drill string in a wellbore, the system comprising: a plurality of downhole autonomous release tools (each combination of 138/144 as in fig 3), wherein each of the plurality of downhole autonomous release tools comprises: a cylindrical body (38 with portion 53 of release joint 144, as in fig 2-3,7); a sensor module (34) disposed on an outer surface of the cylindrical body, the sensor operable to measure strain in the cylindrical body, a magnetic field, or both (paragraph 60); a release joint (55) attached to the cylindrical body by a threaded connection; safety pins (63) rotationally fixing the release joint in position relative to the cylindrical body; a drive system (paragraph 64, that which provides torque) operable to rotate the release joint relative to the cylindrical body.  Kerr-Brown et al. do not disclose a plurality of radio frequency identification (RFID) tags.  
Ramjit et al. disclose a system comprising a plurality of radio frequency identification (RFID) tags (106) in communication with the sensor module and configured to be pump downhole (as in fig 1, communicating as in step 208, fig 2).  It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide the RFID system of Ramjit et al. with the system of Kerr-Brown et al. in order to obtain accurate data (as in paragraph 4, Ramjit et al.).
In regard to claims 14-15, Kerr-Brown et al. does not explicitly disclose a distance between tools.  However, considered fig 3, where several tools are shown and the distance between them may be several hundred feet, as known in the art, it is considered obvious to provide a first downhole autonomous release tool is spaced between 100 and 200 feet (or between 200 and 500 feet) from an adjacent second, downhole autonomous release tool, since some spacing between the tools must be chosen and considering the length of typical wells (as in fig 3 of Kerr-Brown et al. may be several thousand feet as known in the art), it would have been obvious to space the tools between 100 and 200 feet (or between 200 and 500 feet) in order to provide the release points at regular intervals along the string. 
In regard to claim 16, Ramjit et al. disclose a system wherein a sensor module comprises one or more RFID readers (as receiving command from 106 to activate 116, as in paragraph 34).  It would have been obvious to include an RFID reader, as taught by Ramjit et al. with the tool of Kerr-Brown et al. as modified by Edwards in order to facilitate data retrieval while downhole (as in abstract, Ramjit et al.).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerr-Brown et al. in view of Edwards and Ramjit et al. as applied to claim 2 above, and further in view of Tunget (US 2015/0034311).  Kerr-Brown et al., Edwards and Ramjit et al. disclose all the limitations of this claim, as applied above, except for the sensor module comprising a piezo-electric crystal sensor.  Tunget discloses a strain sensor comprising a piezo-electric crystal sensor (paragraph 153).  It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide the sensor of Kerr-Brown et al., as a piezoelectric sensor since choosing from a finite number of identified, predictable solutions (for a strain sensor) with a reasonable expectation of success is considered obvious to one of ordinary skill.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerr-Brown et al. in view Ramjit et al. as applied to claim 16 above, and further in view of Tunget (US 2015/0034311).  Kerr-Brown et al. and Ramjit et al. disclose all the limitations of this claim, as applied above, except for the sensor module comprising a piezo-electric crystal sensor.  Tunget discloses a strain sensor comprising a piezo-electric crystal sensor (paragraph 153).  It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide the sensor of Kerr-Brown et al., as modified by Ramjit et al., as a piezoelectric sensor since choosing from a finite number of identified, predictable solutions (for a strain sensor) with a reasonable expectation of success is considered obvious to one of ordinary skill.

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-10 and 18-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558. The examiner can normally be reached M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
6/9/2022